GRAVES, Judge.
Appellant was convicted on his plea of guilty for failing to stop and render aid after he had struck Jimmie Geddie, a ten year old boy, and was by the jury awarded a sentence of two years in the penitentiary.
The facts show that appellant, in company with others, was driving an automobile on the streets of the city of Tyler, and that the car struck and seriously injured this boy, breaking his leg and dislocating his hip, from which injuries he suffered greatly. Appellant drove away, although other occupants of the car made the statement in his presence that he had run over a boy.
There was a plea for a suspended sentence' filed, which the jury refused to recommend.
There are no bills of exceptions in the record. We think the facts were sufficient and proceedings regular.
The judgment is affirmed.